FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                No. 13-10005
                Plaintiff-Appellee,
                                            D.C. No.
                 v.                      4:03-cr-40232-
                                             CW-1
JUAN MORALES-ISABARRAS, AKA
Juan Isabanas, AKA Juan Morales,
AKA Juan I. Morales, AKA Juan              OPINION
Isaras Morales, AKA Juan Isares
Morales, AKA Juan Morales-
Isabanas, AKA Manuel Moreles,
                Defendant-Appellant.


     Appeal from the United States District Court
        for the Northern District of California
    Claudia Wilken, Chief District Judge, Presiding

                Argued and Submitted
      October 9, 2013—San Francisco, California

                 Filed March 13, 2014

    Before: Dorothy W. Nelson, Milan D. Smith, Jr.,
          and Sandra S. Ikuta, Circuit Judges.

                Opinion by Judge Ikuta
2          UNITED STATES V. MORALES-ISABARRAS

                           SUMMARY*


                          Criminal Law

    Affirming the district court’s denial of a motion to
dismiss in which the defendant asserted that the district court
lacked jurisdiction to revoke his supervised release, the panel
held that the period from the date the defendant’s supervised
release term ended in May 2009, until the date of his final
revocation hearing and sentencing, was “reasonably
necessary” for the adjudication of his 2003 supervised release
violation.


                            COUNSEL

Angela M. Hansen (argued), Assistant Federal Public
Defender; Steven G. Kalar, Federal Public Defender,
Oakland, California, for Defendant-Appellant.

Susan B. Gray (argued), Assistant United States Attorney;
Melinda Haag, United States Attorney; Barbara J. Valliere,
Chief, Appellate Division, San Francisco, California, for
Plaintiff-Appellee.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
          UNITED STATES V. MORALES-ISABARRAS                  3

                          OPINION

IKUTA, Circuit Judge:

    In this appeal, Juan Morales-Isabarras challenges the
district court’s jurisdiction to revoke a term of supervised
release after the term had expired, claiming that the delay in
adjudicating the charges was not “reasonably necessary,” see
18 U.S.C. § 3583(i). We disagree, and affirm the district
court.

                               I

    Morales, a resident of Mexico, had a lengthy history of
illegal entries into the United States and deportations back to
Mexico. Before the illegal reentry at issue, he was deported
from the United States on December 15, 1999, February 24,
2001, September 4, 2001, September 26, 2001, October 2,
2001, and May 18, 2003.

    On November 6, 2003, Morales again reentered the
United States illegally, and was indicted in the Northern
District of California on November 20, 2003, on one count of
illegal reentry in violation of 8 U.S.C. § 1326. Morales
pleaded guilty, and the district court sentenced him to 21
months imprisonment as well as three years of supervised
release. The conditions of supervised release prohibited
Morales from committing any further federal, state, or local
crimes, or reentering the United States “without the express
consent of the Secretary of the Department of Homeland
Security.” The conditions also required that “[u]pon reentry
into the United States, whether legally or illegally, during the
period of court ordered supervision, the defendant shall report
to the nearest U.S. Probation Office within 72 hours.” On
4         UNITED STATES V. MORALES-ISABARRAS

May 18, 2005, Morales was released from federal custody
and deported to Mexico.

    After his deportation, Morales again reentered the United
States. He was arrested for illegal reentry on August 3, 2006
and indicted in the Southern District of California. The 2006
illegal reentry not only violated § 1326, but also violated the
conditions of supervised release imposed in connection with
the 2003 conviction (to avoid confusion, we refer to this
violation as the “2003 supervised release violation”). Upon
petition by a probation officer, a district court in the Northern
District of California issued an arrest warrant for Morales’s
2003 supervised release violation. Although the warrant
issued on August 31, 2006, it was not immediately executed
on Morales, who was in federal custody due to his August 3,
2006 arrest.

    On April 6, 2007, Morales (who had remained in federal
custody since his arrest) finally pleaded guilty to a violation
of § 1326 based on the 2006 illegal reentry. On July 6, 2007,
a district court judge sentenced Morales to 24 months
imprisonment and three years of supervised release. Morales
was incarcerated for his 2006 conviction until July 15, 2008,
when he was released and deported to Mexico.

    Morales again illegally reentered the United States at
some unknown time. On September 12, 2012, he was
arrested in the District of Arizona and charged with
“improper entry” under 8 U.S.C. § 1325, a misdemeanor. He
pleaded guilty, and a magistrate judge imposed a 180-day
sentence of imprisonment.

    Approximately two weeks later, on September 25, 2012,
the arrest warrant for Morales’s 2003 supervised release
          UNITED STATES V. MORALES-ISABARRAS                  5

violation was executed, and Morales was transferred from the
District of Arizona to the Northern District of California to
answer these charges.

    On November 5, 2012, Morales filed a motion to dismiss,
asserting that the district court lacked jurisdiction to revoke
his supervised release. Morales argued that his term of
supervised release for the 2003 conviction had expired, and
the court could not extend its jurisdiction to revoke the term
of supervised release under 18 U.S.C. § 3583(i). This statute
provides:

       (i) Delayed Revocation.— The power of the
       court to revoke a term of supervised release
       for violation of a condition of supervised
       release, and to order the defendant to serve a
       term of imprisonment and, subject to the
       limitations in subsection (h), a further term of
       supervised release, extends beyond the
       expiration of the term of supervised release
       for any period reasonably necessary for the
       adjudication of matters arising before its
       expiration if, before its expiration, a warrant
       or summons has been issued on the basis of an
       allegation of such a violation.

18 U.S.C. § 3583(i).

    The district court denied the motion at a hearing on
November 19, 2012. After finding that Morales had violated
conditions of his supervised release by illegally reentering the
United States in 2006, the court revoked his supervised
release. On December 17, 2012, the court sentenced Morales
to 18 months imprisonment and 18 months of supervised
6         UNITED STATES V. MORALES-ISABARRAS

release. Morales timely appealed, arguing only that the
district court’s revocation of his supervised release exceeded
its jurisdiction under § 3583(i).

                               II

    We review de novo whether the district court had
jurisdiction to revoke a term of supervised release. United
States v. Ignacio Juarez, 601 F.3d 885, 888 (9th Cir. 2010).

     Under § 3583(i) a district court has jurisdiction to revoke
a defendant’s term of supervised release and impose a
punishment, even after “the expiration of the term of
supervised release” (1) “for any period reasonably necessary
for the adjudication of matters arising before its expiration”
if (2) a warrant or summons was issued before its expiration.
18 U.S.C. § 3583(i); see also United States v. Garrett,
253 F.3d 443, 446–47 (9th Cir. 2001).

    Courts have generally taken a practical approach to the
determination of what delays are “reasonably necessary” for
purposes of § 3583(i). See, e.g., United States v. Ramos,
401 F.3d 111, 118 (2d Cir. 2005) (stating that “reasonable
necessity remains, we think, a relatively elastic concept”).
We have held that under some circumstances, a delay may be
“reasonably necessary” even if it is not “technically
necessary.” Garrett, 253 F.3d at 447 (internal quotation
marks omitted). Because “the language of § 3583(i) . . .
refers to the federal adjudication of the defendant’s
supervised release violations,” we determine the reasonable
necessity of a delay in adjudicating such violations in light of
the purpose of § 3583(i), which is “to assure reasonable speed
of federal adjudication” once the defendant is in federal
custody to answer such charges. Id. at 450. “The underlying
         UNITED STATES V. MORALES-ISABARRAS                  7

consideration is the same—reasonableness with respect to the
legitimate interests of the defendant and the government.”
Ramos, 401 F.3d at 118.

    In applying this practical approach, we have held that “the
‘reasonably necessary’ period of time referenced by § 3583(i)
encompasses delays attributable to a defendant’s
incarceration on state charges.” Garrett, 253 F.3d at 449.
Although we acknowledged that such a delay was “not
technically ‘necessary’ given the federal government’s power
to execute a writ of habeas corpus ad prosequendum,” id. at
447, we reasoned that “requiring the federal government to
writ a defendant out of state custody for a supervised release
revocation hearing could prove extremely burdensome.” Id.
at 450. Similarly, a delay between the issuance of a warrant
and a hearing on the revocation issue may be “reasonably
necessary” when the defendant is in federal custody during
the period of delay due to “multiple proceedings relating to
his trial.” United States v. Madden, 515 F.3d 601, 606 (6th
Cir. 2008). Further, when the outcome of an ongoing
criminal proceeding is directly related to the issue of whether
the defendant violated a condition of supervised release, it is
“reasonably necessary” to delay proceedings on the
supervised release violation pending resolution of the
underlying criminal charge. See, e.g., id. at 607 (holding
delay reasonably necessary where the outcome of the
proceedings was “plainly relevant to the federal
determination of whether or not [the defendant] had actually
violated the conditions of his supervised release” (internal
quotation marks omitted)); Ramos, 401 F.3d at 117
(concluding that “the period of time during which the state
was adjudicating the state criminal charges [on which the
revocation of supervised release was based] obviously and
8        UNITED STATES V. MORALES-ISABARRAS

easily falls within the scope of reasonable necessity” under
the statute).

                              III

    We now apply these principles to the facts of this case.
There is no dispute that the warrant for the 2003 supervised
release violation issued before the three-year term of
supervised release had expired. Morales’s term of supervised
release commenced on May 18, 2005, when he was deported
to Mexico. Absent tolling, the term would have expired on
May 18, 2008. The district court issued a warrant for
Morales’s arrest on the 2003 supervised release violation on
August 31, 2006, and so the warrant was timely.

    We next consider whether “the delay between the end of
the term of supervised release and the district court’s
revocation order is ‘reasonably necessary for the adjudication
of matters arising before [the term’s] expiration.’” Garrett,
253 F.3d at 446 (quoting 18 U.S.C. § 3583(i)). For purposes
of § 3583(i), the matter requiring adjudication in this case is
the violation of the conditions of Morales’s 2003 supervised
release, which became known to the government when
Morales was arrested for illegal reentry on August 3, 2006.
Section 3583(i) also requires us to calculate the date when
Morales’s term of supervised release expired. Under
18 U.S.C. § 3624(e), “[a] term of supervised release does not
run during any period in which the person is imprisoned in
connection with a conviction for a Federal, State, or local
crime unless the imprisonment is for a period of less than 30
consecutive days.” As noted above, absent tolling, Morales
term of supervised release would have commenced in May
2005 and expired in May 2008. Because Morales was
incarcerated in connection with a federal conviction between
            UNITED STATES V. MORALES-ISABARRAS                             9

July 6, 2007 (the date judgment was entered in the Southern
District of California) and July 15, 2008 (the date Morales
was released from federal custody and deported to Mexico),
his term of supervised release was tolled during that one-year
period. Accordingly, Morales’s supervised release period did
not expire until May 2009.1 Finally, § 3583(i) requires us to
determine the date the revocation order was adjudicated.
Here the court found Morales violated the terms of his
supervised release on November 19, 2012, and imposed
sentence on December 17, 2012.2

     We now turn to the question whether the delay from May
2009 (the date the supervised release term expired) until
November or December 2012 (the date when the court
adjudicated Morales’s 2003 supervised release violation) was
“reasonably necessary” for the adjudication of the matter at
issue, namely, whether the August 2006 illegal reentry
constituted a violation of the 2003 supervised release order.
Because the 2003 supervised release violation occurred a
little more than one year into the three-year term of
supervised release, we also take into account the time that
passed after the violation occurred. Logically, if the

 1
  In his brief, Morales indicates that his supervised release period did not
expire until two years after his release from federal custody, but does not
explain the basis for his analysis. Because this discrepancy in dates does
not affect our analysis, we rely on our more conservative calculation.
     2
    We have not yet determined whether the date of “adjudication” for
purposes of § 3583(i) is the date when the district court determines that the
defendant violated the terms of supervised release or the date when it
pronounces the sentence. See Garrett, 253 F.3d at 446, 450 (holding that
we consider the delay until the defendant’s “final revocation hearing”
without indicating whether the defendant’s sentencing occurred at that
hearing or at a subsequent court date). We need not reach this issue here,
because it does not affect our resolution of the case.
10        UNITED STATES V. MORALES-ISABARRAS

supervised release violation could reasonably have been
adjudicated before the expiration of the term of supervised
release in May 2009, it would not have been reasonably
necessary to adjudicate the violation after the expiration of
that term. See Garrett, 253 F.3d at 448–49 (discussing
United States v. Dworkin, 70 F. Supp. 2d 214 (E.D.N.Y.
1999), and that case’s consideration of time prior to the
expiration of the supervised release period); see also United
States v. Crisler, 501 F.3d 1151, 1152 (10th Cir. 2007)
(concluding it was not “reasonably necessary” to delay
revocation of probation under a statutory provision
substantially identical to § 3583(i) where there was “no
reason why the abated revocation proceeding could not have
been conducted by the probation-expiration date”). In
making this determination, we use a practical approach to
consider what delays are “reasonably necessary,” taking into
account “the legitimate interests of the defendant and the
government.” Ramos, 401 F.3d at 118.

    We first consider the period from August 2006, when the
government became aware that Morales had violated the
conditions of his 2003 release, until July 2008, when Morales
was deported to Mexico. We conclude that the delays during
this period were reasonably necessary. The adjudication of
the 2006 illegal reentry charge was “plainly relevant” to the
district court’s adjudication of the violation of the 2003
supervised release conditions because the 2003 supervised
release violation was based on that illegal reentry. Id. at 117.
Therefore, it was “reasonably necessary” to delay
proceedings on the 2003 supervised release violation during
this period. Id. Moreover, the delay while Morales was in
federal custody for the sentence relating to the 2006 illegal
reentry was reasonably necessary because requiring the
government to transfer Morales to the Northern District of
          UNITED STATES V. MORALES-ISABARRAS                  11

California where the violation was adjudicated would be
burdensome. See Madden, 515 F.3d at 606 (concluding
portion of delay where defendant was held in custody in
another federal district on charges unrelated to supervised
release violation was “reasonably necessary”); see also
18 U.S.C. § 3621(b) (giving the federal Bureau of Prisons the
discretion to incarcerate a prisoner at any penal facility in the
country, without regard to where the prisoner was convicted).
In short, given that Morales was either in federal custody or
in proceedings relating to federal prosecution during the
entire period at issue, the delay prior to July 2008 (the date of
Morales’s deportation) was “reasonably necessary.” See
Madden, 515 F.3d at 606.

    The delays during the period after Morales was deported
to Mexico on July 15, 2008, until he was arrested in
September 2012 for illegal reentry were also reasonably
necessary. Morales was not in the jurisdiction of the United
States for at least some of this period. Locating Morales in a
foreign jurisdiction, executing the warrant, and possibly
commencing extradition proceedings to bring him to the
United States would have been at least as burdensome as
executing a writ of habeas corpus ad prosequendum when a
defendant is in state custody. Accordingly, postponing
execution of a warrant in this circumstance is “reasonably
necessary” for purposes of § 3583(i). See Garrett, 253 F.3d
at 450. Nor is it unreasonable for the government to delay
executing a warrant for any period when Morales was
illegally in the United States, but had not yet identified
himself to a probation officer or been arrested. Indeed,
Morales’s term of supervised release would have been tolled
during any period in which he was illegally in the United
States, and had failed to contact his probation officer. See
United States v. Murguia-Oliveros, 421 F.3d 951, 953 (9th
12        UNITED STATES V. MORALES-ISABARRAS

Cir. 2005) (holding that a defendant’s term of supervised
release is tolled while the defendant is a fugitive, which
includes a failure to comply with the terms of supervised
release).

    Finally, the period of delay between Morales’s September
2012 arrest and the final revocation hearing and sentencing in
November and December 2012 was reasonably necessary in
light of the time necessary to complete federal proceedings in
the District of Arizona, transfer Morales to the Northern
District of California, and allow the parties to brief and
adjudicate Morales’s motion to dismiss. See Garrett,
253 F.3d at 450 (concluding several weeks of delay between
execution of violation warrant and revocation hearing was
“‘reasonably necessary’ for the adjudication of matters
arising prior to the expiration of [the defendant’s] supervised
release”).

    Relying on United States v. Hill, 719 F.2d 1402 (9th Cir.
1983), Morales argues that a delay is reasonably necessary
only if caused by the defendant’s own conduct. We reject
this argument. Hill interpreted two now-repealed statutes,
18 U.S.C. §§ 3651 and 3653, governing a court’s revocation
of probation for a violation of probation conditions. Id. at
1404. As we recognized in United States v. Santana,
526 F.3d 1257 (9th Cir. 2008), Hill is no longer good law
because “the statute under which it was decided has been
repealed.” Id. at 1261. Moreover, §§ 3651 and 3653 applied
only to violations of conditions of probation, so “even if [the
repealed statute] were still in effect, [it] would not apply in a
revocation of supervised release case.” Id.

    Accordingly, we conclude that the period from the date
his supervised release term ended in May 2009, until the date
           UNITED STATES V. MORALES-ISABARRAS                          13

of his final revocation hearing and sentencing was
“reasonably necessary” for the adjudication of the violation
of his 2003 supervised release conditions.3 Therefore, the
district court had jurisdiction to adjudicate Morales’s 2003
supervised release violations.

     AFFIRMED.




 3
   Morales does not argue that his liberty interests were infringed by this
period of delay. Because we conclude the delay was “reasonably
necessary,” we need not address the government’s argument regarding
prejudice.